Citation Nr: 0740840	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  07-08 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for atelectasis, left lower lobe.


REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1959 to July 
1960.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which declined to reopen the veteran's service 
connection claim for a lung disorder for lack of new and 
material evidence.  The RO issued a notice of the decision in 
December 2005, and the veteran timely filed a Notice of 
Disagreement (NOD) in May 2006.  Subsequently, in March 2007, 
the RO provided a Statement of the Case (SOC), which reopened 
the claim, but denied it on the merits, and the veteran 
timely filed a substantive appeal.

The veteran requested a Travel Board hearing on this matter, 
which was held in July 2007 where he presented as a witness 
before the undersigned acting Veterans Law Judge.  A 
transcript of the hearing is of record.

While the RO eventually reopened the veteran's service 
connection claim for atelectasis, left lower lobe and denied 
entitlement on the merits, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen the claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of the RO's 
finding.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).  

In his May 2006 Notice of Disagreement (NOD) and March 2007 
substantive appeal, the veteran appears to have raised the 
issue of clear and unmistakable error (CUE) with the RO's 
December 1960 denial of his service connection claim for a 
lung disorder.  The Board refers this matter to the RO, which 
should clarify whether the veteran intends to pursue such a 
claim, and, if so, the RO should adjudicate the matter 
accordingly.

With respect to the merits of this claim, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.	The RO denied the veteran's service connection claim for 
atelectasis, left lower lobe, in a December 1960 decision; 
the veteran did not appeal that decision.

2.	The evidence submitted since the December 1960 decision 
consists of 2005 VA medical records pertaining to the 
veteran's atelectasis, left lower lobe, as well as various 
statements and testimony by the veteran; the VA medical 
records are new and raise a reasonable possibility of 
substantiating the veteran's service connection claim.


CONCLUSIONS OF LAW

1.	The December 1960 RO decision that denied the veteran's 
service connection claim for a left lung disorder is 
final.  38 U.S.C. § 4005(b) (1958); 38 C.F.R. § 3.104 
(1956, Supp. 1960), currently 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.104, 20.1103 (2007).

2.	Because at least some of the evidence presented since the 
December 1960 RO decision is new and material, the service 
connection claim for a left lung disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.104, 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that the RO has received new 
and material evidence to reopen the veteran's service 
connection claim for a left lung disability, and therefore, a 
further discussion of the VCAA duties is unnecessary at this 
time.  


II. New and Material Evidence

a. Law and Regulations

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).  "New" evidence means 
evidence "not previously submitted to agency 
decisionmakers"  38 C.F.R. § 3.156(a) (2006).  "Material" 
evidence means "evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim".  Id.  In order to 
be "new and material" evidence, the evidence must not be 
cumulative or redundant, and "must raise a reasonable 
possibility of substantiating the claim."  Id.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim 
as to each essential element that was a specified basis for 
that last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

b. Analysis

In November 1960 the veteran submitted a formal application 
for service connection for a lung disorder, which the RO 
denied December 1960.  The RO supplied a notice of this 
adverse decision in December 1960, which also apprised the 
veteran of his appellate rights.  The veteran thereafter did 
not submit an NOD with that determination.  As such, the 
Board determines that the December 1960 RO decision qualifies 
as a "final" decision within the meaning of 38 U.S.C. 
§ 4005(b), currently 38 U.S.C.A. § 7105(c).  The Board, 
therefore, lacks jurisdiction to entertain the veteran's July 
2005 claim for service connection relating to the left lung 
disorder, unless, pursuant to 38 U.S.C.A. § 5108 and 38 
C.F.R. § 3.156(a), he supplies new and material evidence with 
respect to this claim.   
 
In the instant case, the post-December 1960 record reveals 
the submission of various statements by the veteran, 2005 VA 
medical records, and Travel Board hearing testimony.  In his 
July 2005 claim, the veteran stated that personnel at the VA 
clinic in Kanawha City, West Virginia had informed him that 
he had lung problems associated with his military service, 
and in his March 2007 substantive appeal, the veteran claimed 
that he never would have been inducted to service had he had 
a constitutional or developmental abnormality relating to the 
left lung prior to his enlistment.  He further conveyed that 
he had contracted pneumonia numerous times since his 
discharge from service.

After the veteran filed his July 2005 claim, the RO obtained 
the veteran's VA medical records, which came from the 
Charleston and Huntington, West Virginia VA medical centers.  
July 2005 VA medical notes recognize a current left lung 
abnormality, while November 2005 VA medical notes convey that 
the veteran currently had a collapsed lower left lung (LLL).  
The November 2005 records further contain the veteran's 
reported history of contracting pneumonia during service as 
well as having been told upon his service discharge that he 
had a collapsed LLL.  The veteran additionally stated at this 
time that medics did not inform him of the cause of this in-
service lung collapse nor did they provide a bronchoscopy.  

Based on this information and a physical examination, one VA 
physician opined that, with respect to the veteran's 
atelectasis of the LLL, "I cannot exclude a tumor or foreign 
body as an obstruction in the bronchus which would cause the 
collapse.  If the atelectasis has truly been present since 
1959, this would certainly imply a benign cause, such as 
prior infection or inflammation."  (Emphasis added).  In 
another November 2005 VA medical report, the examiner 
analyzed the veteran's current LLL atelectasis, stating that 
it  "[c]ould be secondary to a malignant process amongst 
others."  (Emphasis added).  This clinician, too, noted that 
the veteran had the same diagnosis back in 1959.           

At his Travel Board hearing the veteran testified that he had 
received medical care for his in-service lung disorder at 
Walter Reed Medical Center.  Hearing Transcript at 3.  He 
also discussed how he currently received treatment from VA 
for a lung disorder, and had received treatment in the past 
five years for bronchitis and pneumonia.  Hearing Transcript 
at 4, 5.     

The Board determines that the 2005 VA medical records 
discussing the possible etiology of the veteran's left lung 
disorder constitute new and material evidence.  These reports 
qualify as "new" because they did not exist during or prior 
to the December 1960 decision, and they are neither 
cumulative nor redundant of evidence already of record, as 
they offer new and alternative perspectives on the potential 
cause of the veteran's atelectasis, left lower lobe.  These 
VA reports qualify as "material," as they relate to an 
unestablished fact necessary to substantiate the claim and 
further tend to raise a reasonable possibility of 
substantiating the claim; that is, these reports appear to 
attribute the veteran's atelectasis, left lower lobe, to a 
malignant tumor or begin cause, such as a prior infection or 
inflammation, rather than to a developmental or 
constitutional defect.  In light of this evidence, therefore, 
the Board reopens this claim.

Because the Board has reopened the claim, it must make a 
determination on the merits and "review the new evidence 'in 
the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey, 7 
Vet. App. at 405; accord Anderson, 9 Vet. App. at 546.  As 
discussed below in the Remand portion of this Decision, the 
Board determines that VA must undertake further development 
of the evidence before addressing the merits of the claim.

ORDER

Having submitted both new and material evidence, the service 
connection claim for atelectasis, left lower lobe, is 
reopened.

REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2007).  Specifically, at his Travel Board hearing, the 
veteran testified that he received treatment at Walter Reed 
Medical Center prior to his discharge in 1960.  The AMC/RO 
must ensure that the file contains all such pertinent 
records.  In addition, because the 2005 VA medical records 
have raised a question as to the etiology of the veteran's 
atelectasis, left lower lobe, the AMC/RO must provide a VA 
medical examination to address this issue.

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  Notice 
consistent with 38 U.S.C.A § 5103(a) and 
38 C.F.R. § 3.159(b)(1) with respect to 
the claims must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2.  The AMC/RO must contact Walter Reed 
Medical Center in Washington, DC and 
obtain any and all records reflecting 
treatment of the veteran in 1960.  Any 
such records must then be associated with 
the claims file.

3. Thereafter, the AMC/RO must provide a 
VA medical examination to determine the 
etiology of the veteran's atelectasis, 
left lower lobe, which he currently has 
and had during service.  The VA examiner 
must review the entire claims file, to 
include the veteran's service medical 
records, and indicate that s/he has done 
so in the examination report.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran (to 
include treatment and medication 
history), the physical examination, any 
laboratory tests that are deemed 
necessary, and any additional specialty 
examinations that are warranted, the 
clinician is requested to answer the 
following questions:

(a) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's atelectasis, left 
lower lobe, was caused or aggravated 
by his active service or any 
incident thereof?  

(b) If the VA examiner determines 
that the veteran's atelectasis, left 
lower lobe, was not caused or 
aggravated by his active service or 
any incident thereof, is it clear 
and unmistakable (i.e., undebatable) 
that (1) this disorder existed prior 
to the veteran's November 1959 
acceptance and enrollment to the 
service; and (2) that the veteran's 
active service did not aggravate 
this pre-existing, developmental 
disorder?  

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  In addition, "aggravation" 
for VA compensation purposes is defined 
as a permanent worsening of the 
disability.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, s/he should so 
indicate in the examination report.  

4.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last Statement of the 
Case, the AMC/RO must readjudicate the 
veteran's claim.  If the claim remains 
denied, the AMC/RO should issue an 
appropriate Supplemental Statement of the 
Case (SSOC) and provide an opportunity to 
respond.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


